Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/798,939, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  More specifically, many details of the instant claims are omitted from the parent provisional application, such as details concerning the accounts, the authentication of the accounts, or details concerning the matching of the caller with a responder, as claimed.  Instead, 62/798,939 appears to be mostly concerned with the collection and sharing of information, with only a small portion disclosing the matching of a user with a responder (‘939: Page 8, lines 14-15), where the matching is based on the location of the user.
Further, the disclosure of the prior-filed application, 16/716,483, fails to provide for the subject matter of claims 13-14 and 16-17 in as much detail as provide in the instant claims.
Accordingly, the effective filing date of claims 1-12, 15, and 18-20 is that of 16/716,483 (12/16/2019).  The effective filing date of claims 13-14 and 16-17 is that of the instant application (8/9/2021).  It should be noted that the disclosure of US 2020/0242718 constitutes prior art with regard to claims 13-14 and 16-17, where if other rejections are overcome, these claims would likely be rejected under 35 USC 103 under 2020/0242718, where such rejection is omitted in the instant Office Action in favor of the rejection under 35 USC 102 under deCharms, as presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the instant claim presents steps (E) and (G), where information is output to different devices.  As currently presented, the instant claim attempts to provide an “arbitrary user account,” where in some embodiments, the account is a responder account, and in others, the account is a personal account.  Step (G) is apparently intended to be performed after step (F), which is only performed in embodiments where the account is a responder account.  Meanwhile, step (E) is apparently intended to be after step (D), which is only performed in embodiments where the account is a personal account.  However, as currently presented, step (G) would always be performed, but there would be no “matching personal account” when the arbitrary account is a personal account, nor would there be a “best-suited responder account” when the arbitrary account is a responder account.  For purposes of prosecution, it is assumed that steps (D) and (E) are both only performed if the arbitrary user account is from the plurality of personal accounts and that steps (F) and (G) are both only performed if the arbitrary user account is from the plurality of responder accounts.  Claims 2-20, which depend from claim 1, fail to remedy the issue with claim 1, and are rejected and interpreted in the same way.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2014/0368601 (deCharms).
With regard to claim 1, deCharms discloses a method for providing real-time communication with emergency services, the method comprises the steps of:
(A) providing a plurality of user accounts managed by at least one remote server, wherein each user account includes authenticated information (deCharms: Paragraph [0136].  The information can be password protected by the user and emergency responder.) and is associated with a corresponding personal computing (PC) device (deCharms: Figure 2), and wherein the plurality of user accounts includes a plurality of personal accounts (deCharms: Paragraph [0162]) and a plurality of responder accounts (deCharms: Figure 1 and Paragraphs [0057], [0113], and [0210].  The different responders have devices associated with them, where the system maintains at least enough information to identify a responder and retrieve a network address and a responder name or ID, which would constitute a responder account.); 
(B) prompting each user account to enter an emergency event with the corresponding PC device (deCharms: Paragraph [0237] and Figure 21); 
(C) relaying the emergency event from the corresponding PC device of at least one arbitrary user account to the remote server, wherein the arbitrary user account is any account from the plurality of user accounts (deCharms: Figure 21 and Figure 4.  A server may receive the information for determining responders.); 
(D) comparing the emergency event to the authenticated information of each responder account with the remote server in order to identify at least one best-suited responder account from the plurality of responder accounts, if the arbitrary user account is from the plurality of personal accounts (deCharms: Figure 4.  Appropriate responders are identified.); 
(E) outputting the emergency event and the authenticated information of the arbitrary user account with the corresponding PC device of the best-suited responder account (deCharms: Figure 4.  The system, in the end, provides the information to the responder.); 
(F) comparing the emergency event to the authenticated information of each personal account with the remote server in order to identify at least one matching personal account from the plurality of personal accounts, if the arbitrary user account is from the plurality of responder accounts (It is noted that the instant claim presents at least two distinct embodiments, first where the arbitrary account is a personal account and second where the arbitrary account is the responder account.  In this case, the former embodiment is relied upon, thus making steps (F) and (G) not required in this case, where steps (D) and (E) are provided.  If Applicant intends for two accounts, the claim should be amended to have a first account that is a personal account and a second account that is a responder account.); and 
(G) outputting the emergency event and the authenticated information of the arbitrary user account with the corresponding PC device of the matching personal account (As above, steps (F) and (G) are not required in view of the instant claim, as a whole.).

With regard to claim 3, deCharms discloses providing the emergency event as a description of a medical situation; identifying the best-suited responder account with the remote server during step (D), if the authenticated information of the best-suited responder account includes a set of medical credentials; and further outputting a dispatch notification with the corresponding PC device of the best-suited responder account during step (E) (deCharms: Paragraph [0078]).

With regard to claim 4, deCharms discloses providing the emergency event as a description of a law enforcement situation (deCharms: Paragraph [0237]); further prompting the arbitrary user account to enter personal identifying information with the corresponding PC device, if the arbitrary user account is from the plurality of responder accounts (As with claim 1, above, the relied upon arbitrary account is a personal account.); 
relaying the personal identifying information from the corresponding PC device of the arbitrary user account to the remote server, if the personal identifying information is entered by the arbitrary user account (The arbitrary user account does not need to be prompted for any personal identifying information, as the above step only requires this when the arbitrary user account is a responder account.); and 
identifying the matching personal account with the remote server during step (F), if the authenticated information of the matching personal account includes the personal identifying information (As detailed above, step (F) is not required.).

With regard to claim 5, deCharms discloses outputting the authenticated information of the arbitrary user account with the corresponding PC device of the matching personal account (deCharms: Figures 11-12.  The user and responder can be presented with personal information, where the user can be presented with a responder user ID or name.).

With regard to claim 6, the instant claim presents similar subject matter as claim 5, and is rejected for similar reasons.

With regard to claim 7, deCharms discloses providing the corresponding PC device of the arbitrary user account with a camera; capturing emergency visual data with the camera before step (B); and appending the emergency visual data into the emergency event with the corresponding PC device of the arbitrary user account (deCharms: Figure 11.  Camera information can be captured and relayed between the devices.).

With regard to claim 8, deCharms discloses providing the corresponding PC device of the arbitrary user account with a camera: prompting the best-suited responder account to access live-view data for the arbitrary user account with the corresponding PC device after step (E); relaying the live-view data from the camera of the corresponding PC device of the arbitrary user account, through the remote server, and to the corresponding PC device of the best-suited responder account; and outputting the live-view data with the corresponding PC device of the best-suited responder account (deCharms: Figure 11.  The connected responder can be provided with video of the user and the user is presented video of the responder.).

With regard to claim 9, deCharms discloses providing at least one external security system, wherein the external security system is proximally located to the corresponding PC device of the arbitrary user account; prompting the best-suited responder account to access live-view data from the external security system with the corresponding PC device after step (E); relaying the live-view data from the external security system, through the remote server, and to the corresponding PC device of the best-suited responder account; and outputting the live-view data with the corresponding PC device of the best-suited responder account (deCharms: Paragraph [0247].  Cameras in the vicinity of the user can be accessed to provide additional information to the responder.).

With regard to claim 10, deCharms discloses 
providing the corresponding PC device of the arbitrary user account with a camera (deCharms: Figure 11); 
prompting the arbitrary user account to broadcast live-view data with the corresponding PC device after step (E) (deCharms: Figure 11 and Paragraph [0089]). 
relaying the live-view data from the camera of the corresponding PC device of the arbitrary user account, through the remote server (deCharms: Paragraph [0065].  Video connections can be server-based.), and to the corresponding PC device of each remainder account (deCharms: Paragraphs [0067] and [0089].  Video can be relayed to multiple other participants, including at least one other personal account and multiple responders.);
wherein the plurality of remainder accounts includes each user account except the arbitrary user account (deCharms: Paragraphs [0067] and [0089].  In the video conference, the video would be received by each recipient other than the sender, where the instant claim only requires providing a plurality of personal accounts and a plurality of responder accounts, but, through the user of open ended language, does not omit the possibility that there are personal and responder accounts other than the plurality, thus allowing for the claim to only be concerned with two or more personal accounts and two or more responder accounts (in other words, two of each account), where a four-way communication session with a sender personal account, a recipient personal account (thus two personal accounts), and two responder accounts would meet the instant claim language.); and 
outputting the live-view data with the corresponding PC device of each remainder account (deCharms: Paragraph [0067].  The video is output for each recipient.).

With regard to claim 11, deCharmes discloses providing the corresponding PC device of the arbitrary user account with a geospatial positioning system (GPS) module; tracking location data of the arbitrary user account with the GPS module of the corresponding PC device (deCharms: Paragraph [0072].  The computing device includes a GPS unit which tracks location information of the computing device.); prompting the best-suited responder account to access the location data with the corresponding PC device after step (E); relaying the location data from the GPS module of the corresponding PC device of the arbitrary user account, through the remote server, and to the corresponding PC device of the best-suited responder account; and outputting the location with the corresponding PC device of the best-suited responder account (deCharms: Paragraph [0094].  By accessing the call, the responder is to access the information included the call, which includes GPS or other localization information.).

With regard to claim 12, deCharms discloses providing at least one operator account managed by the remote server, wherein the operator account is associated to a corresponding operator PC device; outputting the authenticated information of the arbitrary user account, the authenticated information of the best-suited responder account, and the emergency event with the corresponding operator PC device; prompting the operator account to confirm a selection of the best-suited responder account with the corresponding operator PC device; and executing step (E), if the selection of the best-suited responder account is confirmed by the operator account (deCharms: Figure 4.  The server system acts as an operator to connect a user to a responder, where the user can then select the responder.).

With regard to claim 13, deCharms discloses compiling the authenticated information of the arbitrary user account, the authenticated information of the best-suited responder account, and the 25emergency event in a graphical summarization interface with the corresponding operator PC device; and displaying the graphical summarization interface with the corresponding operator PC device (deCharms: Figure 5e.  Information is accessed by the responder device concerning the user, emergency responder, and the event, where such presentation would provide some form of interface to display such information.).

With regard to claim 14, the instant claim is similar to claim 10, and is rejected for similar reasons (It is noted that the system of deCharms may use the Internet (deCharms: Paragraph [0053]), which is an external communication network, where lacking detail of how the publicly-notifying piece of information is output, the broadcasting of such (deCharms: Paragraph [0066]) would constitute notifying the public, making the information “publicy-notifying.”).

With regard to claim 15, the instant claim is similar to claim 12, and is rejected for similar reasons (where, as detailed in the rejection of claim 1, step (G) is not required for the relied upon embodiment.).

With regard to claims 16-17, the instant claims are similar to claim 14-15, and are rejected for similar reasons.

With regard to claim 18, deCharms discloses providing the corresponding PC device of the arbitrary user account with a microphone; prompting the arbitrary user account to audibly receive the emergency event with the corresponding PC device during step (B); and receiving the emergency event through the microphone, if the emergency event is selected to be audibly received by the arbitrary user account (deCharms: Paragraph [0119].  Voice communications and messages can be utilized, where a microphone would be provided for capturing such voice (such as a microphone of a mobile computing device.).

With regard to claim 19, deCharms discloses providing the authenticated information of the arbitrary user account with emergency contact information; prompting the arbitrary user account to initiate a three-way live communication with the corresponding PC device; and managing the three-way live communication between the arbitrary user account, the emergency contact information, and the best-suited responder account through the remote server, if the three-way live communication is initiated by the arbitrary user account (deCharms: Figure 1 and Paragraph [0067].  A three-way call can be made between the user, an acquaintance (emergency contact information), and the responder.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over deCharms. 
With regard to claim 2, deCharms discloses providing the emergency event as a description of a crime; identifying the best-suited responder account with the remote server during step (D), if the authenticated information of the best-suited responder account includes a set of law enforcement credentials; and further outputting a dispatch notification with the corresponding PC device of the best-suited responder account during step (E) (deCharms: Paragraph [0022].  The pairing of a user with a responder can be based on multiple factors, including the type of situation (e.g. crime).).
deCharms fails to disclose, but Official Notice is taken that it would have been well-known in the art to have the crime being a theft (more specifically, providing additional crime information, such as theft, was well-known in the art).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the description being of a theft to provide additional information in the selection of responders, such that responders with specific skills or multiple responders would be able to be called quickly based on the situation (e.g. a theft may only require police, but a violent crime would likely require medical personal as well), thus improving the pairing of the user with a responder or responders.  It is noted that the pairing may be based on the responder skills and training (deCharms: Paragraph [0022]), where such additional information would be able to better utilize the information on the skills and training of a responder.

With regard to claim 20, deCharms discloses applying the privacy filter to the authenticated information of the arbitrary user account with the remote server before either step (E) or step (G), if the privacy filter is set up by the arbitrary user account (deCharms: Paragraph [0064].  Privacy can be secured through cryptography.  Further, as detailed in the rejection of claim 1, step (G) is not required, as the arbitrary account is a personal account.).
DeCharms fails to disclose, but Official Notice is taken that it would have been well-known to one of ordinary skill in the art at the time of filing to prompt the arbitrary user account to set up a privacy filter with the corresponding PC device (more specifically, providing security or privacy settings that can be adjusted by a user for an app was well-known in the art, where such privacy settings could include encryption to be used, permissions to use different features of the phone, or other settings, including what information can be shared.).  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of filing to prompt the account to set up a privacy filter to ensure that the user has some control over how their information is shared and what information is shared, thus ensuring that the user is fully aware of such information sharing and accepts it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444